Citation Nr: 1218542	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-48 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability, and if so whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to October 1974. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for left knee disability. 

In April 2012, the Veteran provided testimony at a videoconference Board hearing before the undersigned.  A copy of the transcript of the hearing is of record.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied on the merits in a November 1975 rating decision, and reopening of the claim was denied in an October 1988 rating decision; the Veteran did not perfect an appeal in regard to either decision. 

2.  Evidence received since the October 1988 decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a previously denied claim of entitlement to service connection for a left knee disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was provided the required notice required by Kent, as well as notice with respect to all elements of the service connection claim, including the disability-rating and effective-date elements.  The Board notes that the Veteran was informed of the 1975 denial, but not the 1988 rating decision finding no new and material evidence, in the letter dated in April 2009.  Nonetheless, the 1988 rating decision was referenced in the detailed explanation provided to the Veteran in the November 2009 statement of the case.  The Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claim based upon all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service personnel records (SPRs) and service treatment records (STRs) and post-service treatment records have been associated with the claims folders.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained in support of the claims, and the Board is also unaware of any such evidence. 

Although a VA examination was not provided and a VA medical opinion was not obtained in response to these claims, VA is not required to provide a medical examination or obtain a medical opinion if new and material evidence has not been presented to reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii). 

The Board will accordingly address the merits of the claims on appeal. 

Legal Principles 

Service connection
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from injury incurred in or aggravated by inactive duty for training. 38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment (the disease or injury need not be symptomatic, but only noted on entrance, Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1). 

New and Material Evidence
Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis 

Historically, the Veteran's original claim of service connection for a left knee disability was denied in a rating decision in November 1975.  The RO found that the Veteran's left knee disability pre-existed service and did not undergo aggravation during service.  

The Veteran's petition to reopen the claim was denied in a rating decision in April 1988; although the Veteran submitted Notice of Disagreement (NOD), he did not thereafter perfect his appeal by filing a timely Substantive Appeal after issuance of the statement of the case.  Accordingly, the October 1988 rating decision is the last final denial of the claim. 

The evidence of record as of the last final denial in October 1988 included the STRs, SPRs and additional records.  STRs included a Report of Medical History dated in March 1974 in which the Veteran denied history of lameness, arthritis, bone, joint or other deformity.  A Report of Medical Examination in March 1974 noted the lower extremities were clinically evaluated as "normal.  In a medical treatment note, showing a duty station of the U.S.S. Nashville in July 1974, he reported he hurt his left knee playing football 5 years earlier and was now bothered by constant pain.  He was unable to flex the knee fully and was bothered by climbing steps.  The provisional diagnosis was ruptured lateral meniscus and probable patellar tendonitis.  Follow up note aboard ship in August 1974 indicated that the Veteran continued to have knee pain despite quad exercises.  The provisional diagnosis was left chondromalacia patella.  A Report of Medical Board dated in October 1974 noted that the Veteran reported an injury to the left knee 5 years earlier and had continued problems since that time.  The worst pain was with climbing ladders.  Following examination, the diagnosis was chondromalacia, mild, existed prior to enlistment (EPTE).  "It is the opinion of the Medical Board that the above diagnosis is correct and the patient is unfit for duty due to the physical disability which was neither incurred in nor aggravated by a period of active duty."  A Medical Board Certificate Relative to a Full and Fair Hearing signed by the Veteran dated in October 1974 indicated that the medical board had been fully explained to him to include that he was suffering from a condition that was considered by the Board to be not incurred in or aggravated by service.  The accompanying Board Report reflects that the left knee disability was considered EPTE, not aggravated in service. 

Also of record at the time of the 1988 rating decision was a claim for service connection for left knee disability, received in April 1975 and denied by rating decision in November 1975.  A VA examination report in August 1975 showed a history of pain in the right knee, essentially normal to examination except mild laxity of the anterior crucial ligament.  At examination, the Veteran reported to the examiner that he injured his left knee playing high school football with minor problems prior to service.  He explained that he had worse problems when he fell down a ladder aboard ship in the Navy.  VA treatment records dated in 1988 showed that the Veteran continued to have trouble with left knee problems.  

In his petition to reopen his claim filed in June 1988, the Veteran noted that he injured his left knee in 1974 aboard the U.S.S. Nashville.  

Additional evidence received since October 1988 consists of lay statements, testimony, evidence of current left knee disability and a copy of a page of the Veteran's high school transcript.  A private physician's report for vocational rehabilitation purposes received in November 1988 reflects multiple old orthopedic trauma to include Osgood Shlatter's left knee.  In an April 2009 statement, the Veteran urges that he initially injured his left knee when he fell down the stairwell on the Nashville.  The Veteran's sister submitted a statement signed in April 2009 indicating that the Veteran had no injuries prior to entering the Navy and now he was suffering from injuries incurred in service.  

VA treatment records dated November 2008 through April 2011 show that the Veteran has current left knee and other orthopedic complaints for which he receives treatment.  In May 2009, he sought a new patient consult for left knee pain, low back, right ankle and shoulder problems since a 1974 injury in the Navy.  A month earlier, he presented with complaints of back and hip pain following recently getting a new job involving standing.  At that time, he reported a motor vehicle accident in 2004 in which he suffered concussion and shoulder fracture.  He also noted that he had received injections into his knee, back, shoulder and ankle by a non-VA provider.  

In a May 2009 statement, the Veteran denied knee problems prior to service and reported that he did not know where the Navy got that information.  He stated that if it did pre-exist service, he should be granted service connection based on aggravation because his service entrance physical noted no knee problems.  

In July 2010, the Veteran submitted what appears to be a copy of his high school transcript.  This indicates nothing about football but notes his subjects studied and grades.  It shows that he withdrew in his junior year.  

In his testimony before the undersigned, the Veteran stated he first hurt his knee while at Guantanamo Bay.  He reported he was on a cliff where he was working as a civilian.  He went back to the ship and reported it to the corpsman and he received pain pills and was exercised by the nurse.  While in sick bay, his knee was swollen and he could not walk.  He was there for two to three weeks then transferred off of the ship at Norfolk.  He stated that was the first problem he had with his knee and he has had problems since that time.  When asked if he agrees with the statement that he had an injury prior to service, he responded, "Not so much."  He stated that he checked his high school transcripts and these do not show he played football.  He stated that the conclusion in 1975 that he played football in high school was based on a piece of paper and it actually never happened.  He stated that he is getting SSI for his knee and he still had problems with the knee.  When questioned by the undersigned, the Veteran reported he had no idea where the theory he injured his knee playing football prior to service came from.  He stated he did not have a knee injury prior to service.  He has received no real treatment for the knee until recently and when he sought treatment in the 1970's.  He then reported a cortisone shot from a private treatment source in the 1990's.  He stated that he submitted copies of his high school transcript showing he had not played football.  

The Board finds that none of the evidence added to the record is new and material, for the reasons below. 

The medical evidence submitted after the 1988 denial does not tend to establish that the current knee disability is related to service.  It merely continues to show the presence of a chronic left knee disability that was found to have existed prior to service and to not have been aggravated by that service.  The Court has held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The Veteran's account of knee injury in service is generally the same account that was considered by the adjudicators in October 1988.  The Veteran has added nothing new to his account since October 1988 to make it other than redundant of the evidence previously considered.  Inasmuch as the transcript has been added, there is no mention of football or lack thereof, but there is no reason to think that one page of an academic transcript would be relevant as to participation in football.  There is no space on the form to indicate football participation.  This is not material.  This page of his academic transcript does not relate to an unestablished fact necessary to substantiate this claim.

There continues to be no medical indication that the claimed left knee disability was incurred in or aggravated by service.  

The Veteran's assertion that he did not injure his left knee prior to service is inherently not credible, as it is internally inconsistent with his own self-reported pre-service injury noted multiple times in the STRs.  See Justus, 3 Vet. App. 510, 513; Meyer, 9 Vet. App. 425, 429; King, 5 Vet. App. 19, 21.  The STRs are replete with reference to his self-reported pre-service injury.  Inasmuch as he now questions the source of the report, the record is uncontroverted in showing that it came from him.  

In sum, the evidence received since October 1988 shows continued complaint of left knee pain, but contains no new medical or lay evidence that is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for left knee disability.  Moreover, the new evidence does not relate to any previously unproven element of the claim.  Shade, supra. 

The Board accordingly finds that new and material evidence has not been received to reopen the claim for service connection for a left knee disability, and that the benefit sought on appeal must therefore be denied. 


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for a left knee disability is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


